18-35222-cgm         Doc 103       Filed 08/26/19 Entered 08/26/19 13:41:28 Main Document
                                                 Pg 1 of 2
                                              Hearing Date: September 10, 2019 at 9:30 a.m. (ET)


  KLESTADT WINTERS JURELLER
  SOUTHARD & STEVENS, LLP
  200 West 41st Street, 17th Floor
  New York, New York 10036
  Tel: (212) 972-3000
  Fax: (212) 972-2245
  Fred Stevens
  Brendan M. Scott

  Counsel to Fred Stevens, Chapter 7 Trustee of
     the Estate of Charles DeGennaro, III

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  In re                                                             :
                                                                    :   Chapter 7
  CHARLES DeGENNARO, III,                                           :
                                                                    :   Case No. 18-35222 (CGM)
                                     Debtor.                        :
  ------------------------------------------------------------------x

 NOTICE OF ADJOURNMENT OF HEARING ON CHAPTER 7 TRUSTEE’S MOTION
  FOR ENTRY OF AN ORDER PURSUANT TO 11 U.S.C. §§ 105(A) AND 363(B), AND
 RULES 2002 AND 6004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE,
 APPROVING THE CHAPTER 7 TRUSTEE’S SALE AND ASSIGNMENT OF CERTAIN
               ESTATE CAUSES OF ACTION TO THE DEBTOR

          PLEASE TAKE NOTICE that the hearing on the motion [Docket No. 86] (the “Motion”)
 filed by Fred Stevens, the Chapter 7 Trustee (the “Trustee”) for the estate of Charles DeGennaro,
 III (the “Debtor”), seeking entry of an order, pursuant to section 363 of Chapter 11 of title 11 of
 the United States Code and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure
 authorizing the Trustee to sell and assign to the Debtor certain causes of action that are the property
 of the Debtor’s chapter 7 estate, pursuant to the terms of a Purchase and Assignment Agreement
 between the Trustee and the Debtor, dated as of April 12, 2019, which was previously scheduled
 for August 27, 2019 before the Honorable Cecelia G. Morris, Chief United States Bankruptcy
 Judge, at the United States Bankruptcy Court for the Southern District of New York, 355 Main
 Street, Poughkeepsie, New York 12601-3315 has been adjourned to September 10, 2019 at 9:30
 a.m.
18-35222-cgm   Doc 103   Filed 08/26/19 Entered 08/26/19 13:41:28        Main Document
                                       Pg 2 of 2




 Dated:   New York, New York
          August 26, 2019
                                            KLESTADT WINTERS JURELLER
                                            SOUTHARD & STEVENS, LLP


                                     By: /s/ Brendan M. Scott
                                         Fred Stevens
                                         Brendan M. Scott
                                         200 West 41st Street, 17th Floor
                                         New York, New York 10036
                                         Tel: (212) 972-3000
                                         Fax: (212) 972-2245
                                         Email: fstevens@klestadt.com
                                                 bscott@klestadt.com

                                            Counsel to Fred Stevens, Chapter 7 Trustee




                                        2
